Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: focus lens 201 (15:3); and include the following reference characters not mentioned in the description: 110, 116, 119 (FIG 1), 210 (FIG 2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The optical imaging system The method of claim 1 is indefinite. For the purpose of examination, and until an appropriate correction is made, the examiner construes the preamble of claim 10 as The optical imaging system of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12, and 21 are rejected under § 35 U.S.C. 103 as being unpatentable over Mersseman (US-10416292-B2) in view of Niclass (US-10324171-B2) and Ohtomo (US-10088307-B2).

Regarding claim 1, Mersseman teaches:
An optical imaging system (Fig 11, Lidar system 200) comprising:
an illumination subsystem (Fig 11; laser modulator 274, light emitter 278, Tx optics 280) comprising:
a continuous wave light source (Figs 11, 12C; light emitter 278, CW modulation signal 217, CW modulated optical signal 219),
a light modulator adapted to modulate the continuous wave light source (Fig 11, laser modulator 274);
an imaging subsystem (Fig 11, Rx optics 254, light detector 256, TIA 258, BPF 260) comprising:
a light demodulator (Figs 4, 11; demodulator includes mixers 262, 264; splitter/phase shifter 286; LPFs 266, 268; ADCs 270, 272), wherein the light demodulator is synchronous with the light modulator (Fig 11, local oscillator VCO 282 output is split by splitter 284 into signal 287 that controls modulation (via laser modulator 274) and signal 285 that controls demodulation (via splitter/phase shifter 286);

Mersseman does not teach:
a first pair of Risley prisms, wherein each prism is independently rotatable, and
a two-dimensional (2D) pixel-array light sensor comprising a time-of-flight output,
a second pair of Risley prisms, wherein each prism is independently rotatable, wherein the angular position of each of the second pair of Risley prisms matches the respective angular position of each of the first pair of Risley prisms,
wherein each of the pair of Risley prisms comprises a matching total field of view (FoV); wherein the total field of view comprises a total horizontal field of view and a total vertical field of view;
wherein a first stopped position of the two pairs of Risley prisms provides the light sensor with a first reduced field of view within the total field of view;
wherein a second stopped position of the two pairs of Risley prisms provides the light sensor with a second reduced field of view within total field of view;
wherein the first field of view does not overlap the second field of view;
wherein a total number of reduced fields of view is three or more;
wherein changing from the first stopped position to the second stopped position is at an arbitrary, dynamically selectable time;
a set of prism motors operatively connected to the prisms; wherein the set of prism motors rotate the prisms; and
a controller operatively connected to the set of prism motors and the light sensor; wherein the optical imaging system outputs a three-dimensional point cloud comprising points within at least one reduced field of view.

Niclass teaches:
a two-dimensional (2D) pixel-array light sensor comprising a time-of-flight output (Figs 1, 2, 12:63-67; two-dimensional detector array 28 comprises sensing elements 44; control circuit 38 determines distance to target scene 22 by using time-of-flight data),
 (Fig 1, 11:23-24; dual-axis (horizontal (azimuth) and vertical (elevation)) beam-steering device 24; illumination spots 26 on target scene 22 have horizontal and vertical FoVs; vertical and horizontal angular resolution),
wherein the first field of view does not overlap the second field of view (Figs 1, 6, 7A-C, 9:65-67, 10:25-27, 40-41, 48-50; illumination spots (non-overlapping reduced FoVs) 26 of target scene 22; non-overlapping super pixels (groups of pixels/reduced FoVs) 106, 108; non-overlapping super pixels 112, 114, 116, 122);
wherein a total number of reduced fields of view is three or more (Figs 1, 6, 7A-C, 9:65-67, 10:25-27, 40-41, 48-50 ; three illumination spots (non-overlapping reduced FoVs) 26 of target scene 22; four non-overlapping super pixels 112, 114, 116, 122));

Niclass is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems).
It would have been obvious before the effective filing date of the claimed invention to a Phosita (a person having ordinary skill in the art) to have modified the optical imaging system taught by Mersseman to include the two-dimensional detector array taught by Niclass. The Phosita would be motivated to apply that modification in order to improve the optical imaging system by adding the improved capability of producing a Z-depth map of an XY-scene as supported by the two-dimensional detector array taught by Niclass, over the capability of depth mapping using a single element detector. The Phosita would have a reasonable expectation of success in doing so.

Mersseman, as modified in view of Niclass, does not teach:
a first pair of Risley prisms, wherein each prism is independently rotatable; and
a second pair of Risley prisms, wherein each prism is independently rotatable; wherein the angular position of each of the second pair of Risley prisms matches the respective angular position of each of the first pair of Risley prisms;
wherein each of the pair of Risley prisms comprises a matching total field of view (FoV);
wherein a first stopped position of the two pairs of Risley prisms provides the light sensor with a first reduced field of view within the total field of view;
wherein a second stopped position of the two pairs of Risley prisms provides the light sensor with a second reduced field of view within total field of view;
wherein changing from the first stopped position to the second stopped position is at an arbitrary, dynamically selectable time;
a set of prism motors operatively connected to the prisms; wherein the set of prism motors rotate the prisms; and
a controller operatively connected to the set of prism motors and the light sensor; wherein the optical imaging system outputs a three-dimensional point cloud comprising points within at least one reduced field of view.


a first pair of Risley prisms (Figs 1, 3A, 5:1-4; optical prisms 15a/15b), wherein each prism is independently rotatable (Figs 1, 3A, 5:1-4; prisms 15a/15b are rotatable around projection optical axis 11 independently and individually), and
a second pair of Risley prisms (Figs 1, 3A, 6:25-33; optical prisms 25a/25b), wherein each prism is independently rotatable (Figs 1, 3A, 6:25-33; similar to optical prisms 15a/15b, optical prisms 25a/25b are rotatable around light receiving optical axis 21 independently and individually); wherein the angular position of each of the second pair of Risley prisms matches the respective angular position of each of the first pair of Risley prisms (Figs 1, 3A, 8:18-23; rotation positions, rotating directions, and rotating speeds of first optical prisms 15a/5b and second optical prisms 25a/25b are synchronously controlled so that first optical axis deflecting unit 14 and second optical axis deflecting unit 24 have the same deflection angles at all times),
wherein each of the pair of Risley prisms comprises a matching total field of view (FoV) (Figs 1, 3A, 8:18-23; first optical axis deflecting unit 14 and second optical axis deflecting unit 24 have ;
wherein a first stopped position of the two pairs of Risley prisms provides the light sensor with a first reduced field of view within the total field of view (Figs 1-3A, 5:35-41; 6:52-55, 8:5-7; motors 18a/18b, 29a/29b are pulse motors that rotate corresponding to a driving input value; as they rotate corresponding to a (first) driving input value (other than maximum); emitted/received light is deflected to a (first) direction as required and projected (first reduced FoV) by optical prisms 15a/15b, 25a/25b);
wherein a second stopped position of the two pairs of Risley prisms provides the light sensor with a second reduced field of view within total field of view (Figs 1-3A, 5:35-41; 6:52-55, 8:5-7; motors 18a/18b, 29a/29b are pulse motors that rotate corresponding to a driving input value; as they rotate corresponding to a (second) driving input value (other than maximum); emitted/received light is deflected to a (second) direction as required and projected (second reduced FoV) by optical prisms 15a/15b, 25a/25b);
wherein changing from the first stopped position to the second stopped position is at an arbitrary, dynamically selectable time (Figs 1-3A, 5:4-9, 6:28-33; by controlling rotating directions, rotating amounts, rotating speeds of optical prisms 15a/15b (25a/25b), optical axis of emitted (received) light is projected from projecting/receiving lens 13/23 in any arbitrary direction, at any arbitrary time);
a set of prism motors operatively connected to the prisms, wherein the set of prism motors rotate the prisms (Figs 1-2; motors 18a/18b, 29a/29b are operatively connected to prisms 15a/15b, 25a/25b, respectively); and
a controller operatively connected to the set of prism motors and the light sensor (Figs 1-2, 5:32-34, 6:50-51; motors 18a/18b, 29a/29b are electrically connected to processing unit (PU) 8); wherein the optical imaging system outputs a three-dimensional point cloud comprising points within at least one reduced field of view (Fig 1, 9:25-29; three-dimensional point cloud data is acquired from rotation angles of motors 18a/18b (obtained by PU 8 via projecting direction detecting unit 9), and corresponding distance measurement data (obtained by distance measuring unit 7)).

Ohtomo is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the optical imaging system Risley prism-based beam steering means taught by Ohtomo. The Phosita would be motivated to apply that modification in order to improve the optical imaging system by adding the capability of flexible, well controllable, and easily adjustable Risley prism-based beam steering means taught by Ohtomo. The Phosita would have a reasonable expectation of success in doing so.

Regarding claim 2, all elements of claim 1 have been addressed above.
Ohtomo further teaches wherein the first and second reduced fields of view are each arbitrary, dynamically selectable reduced fields of view within the total field of view (Figs 1-3A, 5:4-9, 35-41; 6:28-33, 52-55; 8:5-7; motors 18a/18b, 29a/29b are pulse motors that rotate corresponding to a driving input value; as they rotate corresponding to a (first/second) driving input value (other than maximum); emitted/received light is deflected to a (first/second) direction as required and projected (first/second reduced FoV) by optical prisms 15a, 15b/25a; by controlling rotating directions, rotating amounts, rotating speeds of optical prisms 15a/15b (25a/25b), optical axis of emitted (received) light is projected from projecting/receiving lens 13/23 in any arbitrary direction, at any arbitrary time).


Niclass further teaches wherein the first reduced field of view comprises a reduced horizontal width field of view and a reduced height vertical field of view; the second reduced field of view comprises the reduced horizontal width field of view and the reduced vertical field of view; and the first and second reduced fields of view are each  (Figs 1, 6, 7A-C, 9:65-67, 10:25-27, 40-41, 48-50; three illumination spots (non-overlapping reduced FoVs) 26 of target scene 22; two non-overlapping super pixels (groups of pixels/reduced FoVs) 106, 108; four non-overlapping super pixels 112, 114, 116, 122; each of these reduced FoVs has a reduced horizontal width FoV and a reduced height vertical FoV within the total FoV and are not the same reduced FoV);
Ohtomo further teaches arbitrary reduced fields of view within the total field of view and are not the same reduced field of view (by controlling rotating directions, rotating amounts, rotating speeds of optical prisms 15a/15b (25a/25b), optical axis of emitted (received) light is projected from projecting/receiving lens 13/23 in an/at arbitrary direction/time/position within the total FoV).

Regarding claim 4, all elements of claim 1 have been addressed above.
Ohtomo further teaches wherein a time delay between the first stopped position and the second stopped position of the two pairs of Risley prisms is an arbitrary, dynamically selectable time greater than a predetermined minimum move time (Figs 1-3A, 5:4-9, 35-41; 6:28-33, 52-55; 8:5-7; as motors 18a/18b, 29a/29b rotate corresponding to a (first/second) driving input value (other than maximum); emitted/received light is deflected to a (first/second) direction as required (first/second reduced FoV) by optical prisms 15a/15b, 25a/25b; by controlling rotating directions, rotating amounts, rotating speeds of optical prisms 15a/15b (25a/25b); time difference corresponding to difference between first/second driving input values is time delay between first/second stop positions, which is arbitrary (dynamically selectable, greater than predetermined minimum value)).

Regarding claim 5, all elements of claim 1 have been addressed above.
Ohtomo further teaches a length of time the two pairs of Risley prisms remain in the first stopped position, a dwell time, is greater than zero and is dynamically selectable (Figs 1-3A, 5:4-9, 35-41; 6:28-33, 52-55, 8:5-7; as motors 18a/18b, 29a/29b rotate corresponding to a (first/second) driving input value (other than maximum); emitted/received light is deflected to a (first/second) direction as required (first/second reduced FoV) by optical prisms 15a/15b, 25a/25b; by controlling rotating directions, rotating amounts, rotating speeds of optical prisms 15a/15b (25a/25b), optical axis of emitted (received) light is projected in an/at arbitrary direction/time; time difference corresponding to difference between .

Regarding claim 6, all elements of claim 1 have been addressed above.
Niclass further teaches wherein the number of non-overlapping reduced fields of view within the total field of view is in the range of 2 to 40 inclusive (Figs 1, 6, 7A-C, 9:65-67, 10:25-27, 40-41, 48-50; three illumination spots (non-overlapping reduced FoVs) 26 of target scene 22; two non-overlapping super pixels (groups of pixels/reduced FoVs) 106, 108; four non-overlapping super pixels 112, 114, 116, 122).

Regarding claim 8, Mersseman, as modified in view of Niclass and Ohtomo, teaches the optical imaging system of claim 1 wherein a plurality of points in the three-dimensional point cloud represent, for each point, a relative position and distance from the optical imaging system to a corresponding point on an object within the total field of view (Ohtomo, Fig 1, 9:25-29; three-dimensional point cloud data is acquired from rotation angles of motors 18a/18b, and corresponding distance measurement data; each point on an object within the total field of view is represented by: two coordinates (horizontal/azimuth and vertical/elevation) of relative position (obtained by projecting direction detecting unit 9 via motors 18a/18b) and depth distance coordinate (obtained by distance measuring unit 7)).

Regarding claim 12, Mersseman, as modified in view of Niclass and Ohtomo, teaches the optical imaging system of claim 1 further comprising:
an illumination light path from the continuous wave light source (Mersseman, Figs 11, 12C; light emitter 278, CW modulation signal 217, CW modulated optical signal 219) through a light collimator, then through the first pair of Risley prisms toward a first object (Ohtomo, Figs 1, 3A, 7:66-67, 8:1-7; light projecting unit 5, projection optical axis 11; light is emitted from light emitting element 12, turned to a parallel luminous flux (collimated) by the projecting lens 13, projected toward an object through the first optical axis deflecting unit 14 (first optical prisms 15a/15b) to a direction as required and projected by first optical prisms 15a/15b);
an imaging light path from the first object, through the second pair of Risley prisms, then through a focus lens to the light sensor (Ohtomo, Figs 1, 3A, 7:4-9, 8:8-12; light receiving unit 30, light receiving optical axis 21; light reflected from the object is incident through second optical axis deflecting unit 24 (second optical prisms 25a/25b), focused by receiving lens 23 onto light sensor 22).

Regarding claim 21, all elements of claim 1 have been addressed above.
Mersseman further teaches further comprising a vehicle comprising the device of claim 1; wherein operation of the device of claim 1 assists in the operation of the vehicle (Figs 22, 23, 19:19-53; automobile 500, equipped with one or more LiDAR systems 200, 200A/B; electronic control units (ECU) 558A/B; detections generated by LiDAR system 500A/B are reported to ECU 558A/B, which processes detections and provide alerts via CAN bus 560).

Claims 7, 9-10, and 14-17 are rejected under § 35 U.S.C. 103 as being unpatentable over Mersseman in view of Niclass, Ohtomo, and Chiabrando (NPL: ToF Sensors for 3D Imaging).

Regarding claim 7, all elements of claim 1 have been addressed above.
Mersseman, as modified in view of Niclass and Ohtomo, does not teach wherein the light sensor comprises at least 8,000 simultaneously operable light receptors, each with a separate time-of-flight detection.
Chiabrando teaches wherein the light sensor comprises at least 8,000 simultaneously operable light receptors, each with a separate time-of-flight detection (Table 1 (SR-4000 specifications), pp. 10081-10083; pixel array size is 176 (h) by 144 (v), more than 75,000 pixels; ToF-sensor based SR-4000 camera modulates its illumination, and its imaging sensor (pixel array) measures phase and amplitude of returned modulated signal at each pixel; determines (at each pixel) distance between pixel and its projection (point) on object as a fraction of the one full cycle of modulated signal; each pixel detects strength (amplitude) of reflected signal by the .

Chiabrando is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems). In addition, it is reasonably pertinent to the problem faced by the inventor (ToF/distance measurement).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the optical imaging system taught by Mersseman, as modified in view of Niclass and Ohtomo, to include the ToF detector taught by Chiabrando in the two-dimensional detector array taught by Mersseman, as modified in view of Niclass and Ohtomo. The Phosita would be motivated to apply that modification in order to improve the optical imaging system by adding the improved capability of producing the Z-depth map of all pixel points in the XY-scene simultaneously (parallel processing) as supported by the ToF detector taught by Chiabrando. The Phosita would have a reasonable expectation of success in doing so.

Regarding claim 9, all elements of claim 1 have been addressed above.
Chiabrando further teaches wherein a plurality of points in the three-dimensional point cloud represent, for each point: (i) a relative position and distance from the optical imaging system to a point on an object within the total field of view (Fig 9, pp. 10081-10083; each pixel within pixel array has unique (x/horizontal, y/vertical) coordinates (relative position), and ToF measurement for each pixel yields (z/depth) coordinate (distance) to a point on an object within total FoV; Figure 9: range images (top)), and (ii) a relative reflective brightness of the point on the object (Fig 9, pp. 10081-10083; each pixel simultaneously acquires z/depth (via ToF) and relative reflective brightness (via detected signal intensity/amplitude) data of a point on an object within the total FoV; Figure 9: amplitude images (bottom)).

Regarding claim 10, all elements of claim 1 have been addressed above.
Chiabrando further teaches wherein:a plurality of points in the three-dimensional point cloud represent, for each point, either exclusively: (A) a relative position and distance from the optical imaging system to a point on an object within the total field of view (pp. 10081-10083; each pixel within pixel array has unique (x/horizontal, y/vertical) coordinates (relative position), ToF measurement for each pixel yields (z/depth) coordinate (distance) to a point on an object within the total FoV), or (B) an indication of "no usable distance;" wherein neither elements (A) nor (B) limit other attributes associated with one or more points in the three-dimensional point cloud, except as above (pp. 10081-10083; ToF sensor-based camera produces (for each "no usable distance"); an object has exclusively either high or low quality (confidence) measurements).

Regarding claim 14, Mersseman, as modified in view of Niclass and Ohtomo, teaches a method of optical ranging using the device of claim 1 (Ohtomo, Figs 1, 2; three-dimensional camera 4 includes ranging instrument 1 and imaging device 2, which has a wide-angle (full FoV) camera 35 and a narrow-angle (reduced FoV) camera 36) comprising the steps:
moving both pairs of Risley prisms to a first reduced field of view (Ohtomo, Figs 1-3A, 5:35-41; 6:52-55, 8:5-7; as motors 18a, 18b, 29a, 29b rotate corresponding to a (first) driving input value (other than maximum); emitted/received light is deflected to a (first) direction as required and projected (first reduced FoV) by optical prisms 15a/15b, 25a/25b);
illuminating the first reduced field of view (Ohtomo, Figs 1-3A, 5:35-41; 6:52-55, 8:5-7; motors 18a/18b, 29a/29b are pulse motors that rotate corresponding to a driving input value; as they rotate corresponding to a (first) driving input value (other than maximum);  with modulated continuous wave light (Mersseman, Figs 11, 12C; light emitter 278, CW modulation signal 217, CW modulated optical signal 219);
imaging at once, using the light sensor, reflected light from objects in the first reduced field of view, and simultaneously detecting distances (Ohtomo, Figs 1, 2, 7:53-57, 9:42-43; narrow-angle (reduced FoV) camera 36 images first reduced FoV; concurrently, ranging instrument 1 makes a depth map of first reduced FoV);
generating a first 3D point cloud (Ohtomo, Fig 1, 9:25-29; three-dimensional point cloud data is acquired from rotation angles of motors 18a and 18b (obtained by processing unit 8 via projecting direction detecting unit 9), and corresponding distance measurement data (obtained by distance measuring unit 7) with 300 or more points (Chiabrando, sub-image of 89 × 89 pixels (p. 10086), sub-image of 65 × 61 pixels (p. 10089); each of these sub-images (reduced FoVs) has more than 300 pixels with each corresponding to a point within the (reduced FoV) 3D point cloud).

Regarding claim 15, Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, teaches the method of optical ranging of claim 14 comprising the additional steps
moving both pairs of Risley prisms to a second, arbitrary, reduced field of view (Ohtomo, Figs 1-3A, 5:4-9, 35-41; 6:28-33, 52-55, 8:5-7; as motors 18a, 18b, 29a, 29b rotate corresponding to a (second) driving input value (other than maximum); emitted/received light is deflected to a (second) direction as required and projected (second reduced FoV) by optical prisms 15a/15b, 25a/25b; by controlling rotating directions, rotating amounts, rotating speeds of optical prisms 15a/15b (25a/25b), optical axis of emitted (received) light is projected from projecting/receiving lens 13/23 in an/at arbitrary direction/time).
illuminating the second reduced field of view (Ohtomo, Figs 1- 3A, 5:35-41; 6:52-55, 8:5-7; as motors 18a, 18b, 29a, 29b rotate corresponding to a (second) driving input value (other than maximum); emitted light is deflected to a (second) direction as required and projected (second reduced FoV) by optical prisms 15a/15b) with modulated continuous wave light (Mersseman, Figs 11, 12C; light emitter 278, CW modulation signal 217, CW modulated optical signal 219);
imaging at once, using the light sensor, reflected light from objects in the second reduced field of view, and simultaneously detecting distances (Ohtomo, Figs 1-2, 7:53-57, 9:42-43; narrow-angle (reduced FoV) camera 36 images second reduced FoV; concurrently, ranging instrument 1 makes a depth map of second reduced FoV);
generating a second 3D point cloud (Ohtomo, Fig 1, 9:25-29; three-dimensional point cloud data is acquired from rotation angles of motors 18a/18b (obtained by processing unit 8 via projecting direction detecting unit 9), and corresponding distance measurement data (obtained by distance measuring unit 7)) with 300 or more points (Chiabrando, sub-image of 89 × 89 pixels (p. 10086), sub-image of 65 × 61 pixels (p. 10089); each of these sub-images (reduced FoVs) has more than 300 pixels with each corresponding to a point within the (reduced FoV) 3D point cloud).

Regarding claim 16, Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, teaches the method of optical ranging of claim 14 comprising the additional steps:
moving both pairs of Risley prisms to a second, arbitrary, reduced field of view (Ohtomo, Figs 1-3A, 5:4-9, 35-41; 6:28-33, 52-55, 8:5-7; as motors 18a, 18b, 29a, 29b rotate corresponding to a (second) driving input value (other than maximum); emitted/received light is deflected to a (second) direction as required and projected (second reduced FoV) by optical prisms 15a/15b, 25a/25b; by controlling rotating directions, rotating amounts, rotating speeds of optical prisms 15a/15b (25a/25b), optical axis of emitted (received) light is projected from projecting lens 13 (23) in an/at arbitrary direction/time).
illuminating the second reduced field of view (Ohtomo, Figs 1-3A, 5:35-41, 6:52-55, 8:5-7; motors 18a/18b, 29a/29b are pulse motors that rotate corresponding to a driving input value; as they rotate corresponding to a (second) driving input value (other than maximum); emitted light is deflected to a (second) direction as required and projected (second reduced FoV) by optical prisms 15a/15b) with modulated continuous wave light (Mersseman, Figs 11, 12C; light emitter 278, CW modulation signal 217, CW modulated optical signal 219);
imaging at once, using the light sensor, reflected light from objects in the second reduced field of view, and simultaneously detecting distances (Ohtomo, Figs 1-2, 7:53-57, 9:42-43; narrow-angle (reduced FoV) camera 36 images second reduced FoV; concurrently, ranging instrument 1 makes a depth map of second reduced FoV);
generating a second 3D point cloud (Ohtomo, Fig 1, 9:25-29; three-dimensional point cloud data is acquired from rotation angles of motors 18a/18b (obtained by processing unit 8 via projecting direction detecting unit 9), and corresponding distance measurement data (obtained by distance measuring unit 7)) with 300 or more points (Chiabrando, sub-image of 89 × 89 pixels (p. 10086), sub-image of 65 × 61 pixels (p. 10089); each of these sub-images (reduced FoVs) has .
repeating steps (j) though (I) repetitively until the entire total field of view has been covered by the reduced fields of view (Ohtomo, Figs 1, 2, 10:12-18; when covering wide range (total FoV) is required, wide-angle (total FoV) image is acquired by wide-angle (total FoV) camera 35; narrow-angle images (reduced FoVs) are acquired (one at a time) by narrow-angle (reduced FoV) camera 36, and fitted into wide-angle image like patchwork (contiguous/overlapping reduced FoVs) and hence measurement can be performed without leaving an unmeasured portion (until entire total field of view has been covered by reduced FoVs)).

Regarding claim 17, Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, teaches the method of optical ranging of claim 14 comprising the additional steps:
moving both pairs of Risley prisms to a second, arbitrary, reduced field of view (Ohtomo, Figs 1-3A, 5:4-9, 35-41; 6:28-33, 52-55; 8:5-7; motors 18a, 18b, 29a, 29b are pulse motors that rotate corresponding to a driving input value; as they rotate corresponding to a (second) driving input value (other than maximum); emitted/received light is deflected to a (second) direction as required and projected (second reduced FoV) by optical prisms 15a/15b, 25a/25b; by controlling .
illuminating the second reduced field of view (Ohtomo, Figs 1- 3A, 5:35-41; 6:52-55, 8:5-7; as motors 18a, 18b, 29a, 29b rotate corresponding to a (second) driving input value (other than maximum); emitted light is deflected to a (second) direction as required and projected (second reduced FoV) by optical prisms 15a/15b); with modulated continuous wave light (Mersseman, Figs 11, 12C; light emitter 278, CW modulation signal 217, CW modulated optical signal 219).
imaging at once, using the light sensor, reflected light from objects in the second reduced field of view, and simultaneously detecting distances (Ohtomo, Figs 1-2, 7:53-57, 9:42-43; narrow-angle (reduced FoV) camera 36 images second reduced FoV; concurrently, ranging instrument 1 makes a depth map of second reduced FoV);
generating a second 3D point cloud (Fig 1, 9:25-29; three-dimensional point cloud data is acquired from rotation angles of motors 18a and 18b (obtained by processing unit 8 via projecting direction detecting unit 9), and corresponding distance measurement data (obtained by distance measuring unit 7)) with 300 or more points 
wherein the modulation frequency is altered and a dwell time is altered for steps (o) and (p), with respect to modulation frequency and a dwell time for steps (b) and (c) (Mersseman for frequency is altered; Figs 6B, 11, 12B-D, 21, 10:44-50, 18:66-67; modulation frequency (VCO 282 output) is controlled to take on a linear ramp configuration from a first frequency f1 to a second frequency f2; pseudo-random modulation frequency; Chiabrando for dwell time is altered; pp. 10083-10084; integration time is the length of time that the pixels are allowed to collect light (dwell time); adjust integration time depending on the maximum amplitudes present in the current image).

Claim 11 is rejected under § 35 U.S.C. 103 as being unpatentable over Mersseman in view of Niclass, Ohtomo, and Ripingill (US-7834302-B2).

All elements of claim 1 have been addressed above.
Mersseman, as modified in view of Niclass and Ohtomo, does not teach wherein a maximum permissible exposure (MPE) of irradiated power, from the optical imaging system, to a human eye within the total field of view, does not exceed the limits set by ANSI Z136.1-1993, for 0.25 second.
Ripingill teaches wherein a maximum permissible exposure (MPE) of irradiated power, from the optical imaging system, to a human eye within the total field of view, does not exceed the limits set by ANSI Z136.1-1993, for 0.25 second (Table 1, 5:13-20, 9:1-2; exposure limits (maximum permissible exposure (MPE)) established by the ANSI Z136.1-1993 safety standard are provided in Table 1 as power density (W/cm2) level for an exposure duration of 0.25 second as a function of wavelength).

Ripingill is an analogous art to the claimed invention because it is from the same field of endeavor (optical-laser systems). In addition, it is reasonably pertinent to the problem faced by the inventor (protecting against harmful levels of radiation).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the optical imaging system taught by Mersseman, as modified in view of Niclass and Ohtomo, to include the well-established radiation exposure limits safety standard set by the American National Standards Institute (ANSI) and taught by Ripingill. The Phosita would be motivated to apply that modification in order to maximize protection against harmful levels of radiation. The Phosita would have a reasonable expectation of success in doing so.

13 is rejected under § 35 U.S.C. 103 as being unpatentable over Mersseman in view of Niclass, Ohtomo, and Layton (US-7575191-B2).

All elements of claim 1 have been addressed above.
Mersseman, as modified in view of Niclass and Ohtomo, does not teach further comprising an engineered diffuser in the illumination light path; wherein the engineered diffuser is adapted to provide a beam divergence of a predetermined beam divergence angle.
Layton teaches further comprising an engineered diffuser in the illumination light path; wherein the engineered diffuser is adapted to provide a beam divergence of a predetermined beam divergence angle (Fig 2, 3:28-36, engineered diffuser 14 spreads laser beam within a specified divergence angle, controls intensity profile of diffused laser beam, distributes diffused laser in a preferred square "top hat" or uniform scatter pattern 15).

Layton is an analogous art to the claimed invention because it is from the same field of endeavor (optical-laser systems). In addition, it is reasonably pertinent to the problem faced by the inventor (controlling divergence of illumination beam).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the optical imaging system taught by Mersseman, as modified in view of Niclass and Ohtomo, to place an engineered diffuser in the illumination optical path as taught by Layton. .

Claims 18-20 are rejected under § 35 U.S.C. 103 as being unpatentable over Mersseman in view of Niclass, Ohtomo, Chiabrando, and Rust (US-10365650-B2).

Regarding claim 18, Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, teaches the method of optical ranging of claim 14 wherein: steps (a) through (d) identify an object of interest with an ambiguous distance (Chiabrando, pp. 10081-10083; ToF sensors have “non-ambiguous range,” distance corresponding to one full cycle of the modulation signal; an object further away (distance greater than “non-ambiguous range”) is at “ambiguous distance”));

Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, does not teach the additional step:
(s)	eliminating a distance ambiguity by the use of an optical camera and image processing software.
the additional step:
eliminating a distance ambiguity by the use of an optical camera and image processing software (Figs 1, 4-5, 6:17-22, 11:18-30; autonomous vehicle 10, sensor system 28, devices 40a-40n includes lidars and optical cameras; point cloud processing system 400 processes frames of point clouds obtained through sensor system 28; three-dimensional imaging data 402 obtained from a lidar device or an optical camera; captured time-spaced images of scene surrounding vehicle 10 include objects that are identified using processing methods; distance module 422; step 510 determines distance).

Rust is an analogous art to the claimed invention because it is from the same field of endeavor (optical systems).
It would have been obvious before the effective filing date of the claimed invention to a Phosita to have modified the method of optical ranging taught by Mersseman, as modified in view of Niclass, Ohtomo, and Chiabrando, to include a combination of lidars and optical cameras to identify objects and determine distances as taught by Rust. The Phosita would be motivated to apply that modification in order to improve the capability of identifying objects and determining distances. The Phosita would have a reasonable expectation of success in doing so.


Rust further teaches comprising the additional steps:
identifying an object of interest in the total field of view;
comparing two or more locations of the object of interest in a series of steps (a), (b), and (c);
computing a velocity of the object of interest responsive to the comparing (Figs 1, 4-5, 6:17-22, 11:18-50, 12:10-29; vehicle 10, sensor system 28, devices 40a-40n includes lidars and optical cameras; three-dimensional imaging data 402 obtained from a lidar device or an optical camera; captured time-spaced images of scene surrounding vehicle 10 include objects that are identified using processing methods; distance module 422; step 510 determines distance; first and second frames of point cloud data 406a, 406b are compared to determine velocity of moving objects in point cloud data 406; moving data points 413a, 413b).

Regarding claim 20, all elements of claim 14 have been addressed above.
Rust further teaches comprising the additional steps:
repeating steps (a) through (d);
detecting an object of interest wherein a portion of the object of interest is in at least two reduced fields of view;
identifying the object of interest using an image by the use of an optical camera and image processing software (Figs 1, 4-5, 6:17-22, 11:18-50, 12:10-29; vehicle 10, sensor system 28, devices 40a-40n includes lidars and optical cameras; point cloud processing system 400 processes frames of point clouds obtained through sensor system 28; three-dimensional imaging data 402 obtained from a lidar device or an optical camera; captured time-spaced images of scene surrounding vehicle 10 include objects that are identified using processing methods; distance module 422; step 510 determines distance; moving data points 413a, 413b are on different subregions (reduced FoVs) of full array).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-5249046-A, which teaches a three-dimensional range resolving imaging sensor. The sensor includes a transmitter for generating a light pulse, beam homogenizer and a pair of Fresnel-Risley prisms. This pulse is towards an object enveloped in a backscattering medium. A portion of the light pulse is reflected back towards the sensor. However, prior to detecting the return light pulse, a detector array is internally calibrated. This detector is a two- array. The collected return pulse is then directed to the detector array. The output of the array is a plurality of electrical signals. These signals are conditioned and then processed 
US-6522395-B1, which teaches a three-dimensional imaging system that is fabricated on a single IC. The system includes a two-dimensional array of pixel light sensing detectors and dedicated electronics and associated processing circuitry, all preferably fabricated on a single IC using CMOS fabrication techniques. Each pixel in the array acquires delay time data and pulse brightness data simultaneously. Time-of-flight (ToF) is determined. A system processor determines distance from the system to the target object, from TOF and the velocity of light, and can translate TOF into commands to control electronic devices.
US-7336407-B1, which teaches a super-hemispherical scanner that includes a receiver, a pair of counter-rotating prisms, and a rotating mirror aligned with the prisms. The rotating mirror and the pair of counter-rotating prisms guide an observed optical signal in a field of regard greater than that which is achievable through the use of only the pair of counter-rotating prisms. The apparatus also includes a laser that generates an optical signal guided by the prisms and the mirror toward an object of interest in the field of regard.
WO-2009090771-A1, which teaches a laser interferometer that includes a reflecting mirror, and a laser interferometry section having a polarizing beam splitter and a bi-prism. The laser interferometry section has a deflecting section having a pair of wedge prisms. Such an arrangement ensures simplified deflection adjustment work for each optical component, improved parallelism of 
US-7811182-B2, which teaches a method for a predicting golfer's performance, employing a CMOS imaging system that has the capability of producing a wide-angle image using the entire array and multiple narrow-angle images using multiple sub-arrays (regions of interest, ROIs) within the array, to track the ball for analysis.
US-7994465-B1, which teaches ToF and color sensing detector structures that detects optical energy of different wavelengths. The CMOS-implementable image sensors are suitable for three-dimensional applications that include range finders, image mapping, three-dimensional image capture, and capture of images with color perception. These detector structures can be operated at the more extreme gate voltages that are desirable for high performance.
US-8503046-B2, which teaches a scanning device that includes a two deflectors. The frame of the first deflector is arranged for rotation around an axis, and that of the second deflector is arranged for rotation around another axis. The method for scanning includes rotating the first frame around the first axis according to a first selected value, and rotating the second frame around the second axis according to a second selected value.
US-8982210-B2, which teaches a scanning imaging system that includes a vehicle body having an outer surface, a propulsion source, and an optical window secured to the outer surface and positioned on an optical axis for transmitting electromagnetic radiation received from a portion of an area of interest. The 
US-20160356890-A1, which teaches a method of imaging a scene that includes estimating multiple three-dimensional (3D) representations, each of which corresponds to a respective portion of the scene. Neighboring portions of the scene area are at least partially overlapping. Each 3D representation is estimated by illuminating the respective portion of the scene with a light burst including multiple light pulses, after which multiple point clouds are generated by detecting photons reflected or scattered from the respective portion of the scene using a focal plane array. The 3D representation is then estimated based on the multiple point clouds via coincidence processing. The method then generates a 3D image of the scene based on the multiple 3D representations.
US-9791555-B2, which teaches a head for directing radiated energy from a source to a coordinate in a field of view defined by an azimuth and elevation. An angled optical element rotates about a first axis and redirects the beam, changing the direction and extent as it is rotated. A reflecting surface extends at an angle to a second axis, receives the redirected beam and reflects it in a direction within the FoV. A rotator is positioned between the source and the 
US-9939530-B2, which teaches a time of flight detector that includes an electromagnetic radiation emitter. A first optical element collimates the beam of radiation. A second optical element defines a narrow imaging field of view. An electromagnetic radiation sensor then senses the captured reflected electromagnetic radiation from the collimated beam in the narrow imaging field of view. Further narrowing of the imaging field of view is accomplished by selective enabling a sub-array of photosensitive elements within the electromagnetic radiation sensor.
US-10048377-B2, which teaches a posture detecting device, which includes a tilt detecting unit rotatable and supported around a first axis and a second axis perpendicular to each other. Motors rotate each axis, and an arithmetic processing unit drives and controls the motors based according to control signals from encoders.
US-10215846-B2, which teaches a LIDAR system that includes a static monolithic LIDAR transceiver, a collimating optic, and a first rotatable wedge prism. The static monolithic LIDAR transceiver transmits a laser beam and receives reflected laser light from a target object. The collimating optic narrows the transmitted laser beam. A rotatable wedge prism steers the collimated laser beam in the direction of the target object based its position.
US-10302768-B2, which teaches a method for facilitating removal of multipath signal interference from light data. An illumination unit projects a high spatial-
US-10520307-B2, which teaches a surveying instrument that includes a measuring unit for performing a distance measurement by projecting a distance measuring light toward an object, an imaging unit for picking up an image including the object, an attitude detecting unit provided integrally with the imaging unit, and an arithmetic processing unit. The attitude detecting unit has tilt sensors for detecting a horizontal and a relative tilt angle detecting unit for detecting a tilt angle of with respect to the horizontal axis. The arithmetic processing unit calculates a tilting of the image with respect to the vertical axis and displays vertical lines in the image acquired by the image unit.
US-10684359-B2, which teaches a system for compensating for an angle difference between outgoing and incoming beams of a scanner in a long range LiDAR surface scan, the angle difference being dependent of the flight travel time of the beam and of a movement of a deflection unit of the scanner. The scanner has a movable deflection unit directing laser pulses towards a target surface according to a given scan pattern, a receiver unit that has receiving optics and a photo-sensitive time-of-flight sensor, and a control unit. The control unit actuates the active device of the receiver unit and calculates a predicted angle difference 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to El-Sayed Eid whose telephone number is (408) 918-7657. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30 - 3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the examiner is (571) 273-0567.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/E.E./Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645